Citation Nr: 0216925	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
Service in Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which granted service connection 
and assigned a 30 percent disability rating for PTSD.  The 
veteran appealed that decision as to the assigned disability 
rating, and the claim is now before the Board.


FINDINGS OF FACT

1. The medical and other evidence of record demonstrates that 
the veteran's PTSD has been manifested by impairment of 
social and occupational function with reduced reliability 
and productivity.

2. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).  

2. An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for 
his service-connected PTSD.     

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal.  Finally, the matter of an extraschedular rating 
will be addressed. 

Relevant Law and Regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  Cf.  38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in August 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

As set forth below, the RO's actions throughout the course 
of this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in a May 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in a February 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In the February 2002 statement of the case, the veteran was 
specifically informed of VA's duty to obtain evidence on his 
behalf.  Copies of the specific sections of law which had 
been amended or added by the VCAA were provided.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examination or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e. names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, 
and the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran's service medical records have been received, as 
have VA outpatient treatment records.  In addition, the 
veteran was provided with a VA examination for PTSD in March 
2001, which will be discussed below.  All known and 
available service, private and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend that additional 
evidence which is pertinent to this claim exists.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  The Board will accordingly proceed 
to a review of the merits of the issue on appeal.  


Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern].  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (the Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general 
rating schedule for PTSD, the following levels of disability 
are pertinent.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

GAF

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  A 41 to 50 score reflects 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Finally, a 51 to 
60 score reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
In this case, there is no relevant medical evidence until 
after the veteran filed his original claim of entitlement to 
service connection in August 2000. 

Of record is the report of a December 2000 VA psychological 
evaluation.  The veteran reported no ongoing contact with 
any mental health care provider, although he had been 
evaluated by a psychiatrist after an altercation with the 
police in 1980.  
He complained of flashbacks, nightmares, self isolation and 
an increased startle response.  He reported becoming violent 
and experienced strong suicidal feelings after returning 
from a Vietnam reunion.  He gave a history of heavy alcohol 
use, stopping in 1988, and continuing occasional marijuana 
use.  

The veteran additionally reported that he had worked for a 
plastic firm for the majority of his life (29 years) but had 
quit several years earlier.  He had since worked odd jobs 
but was essentially unemployed. 

Upon examination, his affect was blunted and he exhibited a 
depressed mood.  He denied any current hallucinations or 
suicidal plans.  Ultimately, the examiner diagnosed the 
veteran with PTSD and gave him a GAF score of 45.

At a March 2001 VA psychiatric examination, the veteran gave 
a history of difficulty in school before service.  He 
received two Article 15s in service.  After service, he was 
arrested on a number of occasions for offenses including 
disturbing the peace and shoplifting, as well as two DUIs.  
His history of substance abuse and his employment history 
were congruent with that reported in December 2000.  The 
veteran further indicated that he had been married once, for 
19 years, and that he was now divorced.  He further stated 
that his ex-wife "is still asking for alimony if he works."   

The veteran complained of insomnia, nightmares, and 
flashbacks, with the most recent occurring one month prior.  
He also reported a sensitivity to loud noises with an 
enhanced startle response.  

Upon examination, the veteran exhibited no delusional 
thinking or difficulties in reality testing.  He was 
oriented with adequate recent and remote memory.  His mood 
was mildly depressed with a blunted affect.  The examiner 
diagnosed the veteran with "mild to moderate" PTSD and gave 
him a GAF score of 60 due to the PTSD.  The examiner noted 
the veteran's history of alcoholism and continuing use of 
street drugs and stated that he had been somewhat 
chronically depressed through the years, which was "in part, 
to be blamed on his alcohol and drug abuse."  The examiner 
also diagnosed mixed personality traits.  

In March 2001, the veteran underwent a VA PTSD assessment by 
a psychologist.  He reported frequent and moderately intense 
intrusive recollections of Vietnam with flashbacks lasting 
approximately 10 minutes.  He exhibited severe avoidance of 
trauma-related thoughts, feelings, activities, and 
situations.  In addition, he complained of moderately severe 
sleep difficulties, anger, and irritability outbursts, and 
indicated that he had severe difficulties with concentration 
and hypervigilance.  He stated that he had suicidal 
ideations "last summer," but that he had not been violent 
"in years."  He reported no current suicidal or homicidal 
ideations.  

The veteran asserted that he used to drink excessively until 
about 1982-1983.  He also stated that he used cannabis 
infrequently, but for self-medication, with the last 
reported use being 3 months previous.  

Upon examination, the veteran's mood was depressed and his 
affect was constricted.  His speech was also somewhat 
pressured.  He exhibited no psychotic thought processes and 
was oriented in all three spheres.  

Ultimately, the veteran was diagnosed with chronic PTSD, 
with delayed onset, and given a GAF of 35.  He was also 
diagnosed with avoidant, depressive, and borderline 
features.  

Analysis

The veteran is seeking entitlement to an increased 
disability rating for his service-connected PTSD, which is 
currently evaluated as 30 percent disabling.  

In a March 2002 Appellant's Brief, the veteran asserted  
through his representative that the RO "failed to properly 
evaluate the seriousness of his mental impairment," and that 
a higher rating evaluation was warranted.  In the February 
2002 statement of the case, it was noted that the veteran's 
history of alcoholism and mixed personality traits, coupled 
with his marijuana abuse, in partial remission, are factors 
that contribute equally, with PTSD, to the veteran's 
disability.  Further, it was noted that the veteran's PTSD 
was considered mild to moderate, and did not warrant a 
rating in excess of 30 percent. 

Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, coupled with PTSD, the veteran has 
been diagnosed with avoidant, depressive, and borderline 
features, and mixed personality traits, as well as a history 
of alcohol abuse and some indication of occasion illicit 
drug use, which have been implicated as a factor in this 
psychiatric problems. 

With respect to the veteran's inadequate personality, the 
Board notes that congenital or developmental defects such as 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2002).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

In addition, alcohol abuse is subject to important 
restrictions in regard to service connection.  The law 
precludes compensation for primary alcohol abuse 
disabilities and secondary disabilities that result from 
primary alcohol abuse.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n), 3.301 (2002); VAOPGPREC 2-97 (January 16, 1997); 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The 
Board notes that only PTSD has been service connected.

Notwithstanding the above history of alcoholism and the 
veteran's mixed personality traits, the Board is precluded 
from differentiating between symptomatology attributed to 
non service-connected disabilities (in this case alcohol 
abuse and a personality disorder) and a service-connected 
disability (PTSD) in the absence of medical evidence which 
does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).    

The December 2000 examiner diagnosed the veteran with PTSD 
and assigned a GAF score of 45.  While he noted the 
veteran's previous alcohol abuse, he did not mention a 
personality disorder.  The March 2001 psychological 
evaluation report indicated that the veteran carried 
diagnoses of PTSD and avoidant, depressive, and borderline 
personality features.  In assigning a GAF of 35, the 
examiner did not make a distinction between symptomatology 
attributed to each disorder.  

However, the March 2001 VA psychiatric examiner offered a 
specific opinion on the veteran's disability and its three 
contributing factors.  While the evidence shows that the 
veteran was arrested multiple times in the past for various 
offenses, including fighting, and has received two DUIs, the 
March 2001 VA examiner commented that the veteran's 
inability to cope with situations and careless attitude is 
due to his inadequate personality.  The examiner indicated 
that each factor (PTSD, alcohol abuse, mixed personality 
traits) contributed equally to the veteran's disability and 
that the 60 GAF score was due solely to PTSD.  He ultimately 
stated that the veteran's PTSD was "mild to moderate" in 
degree.  The Board places great weight of probative value on 
this opinion because it specifically answers a central 
question in this case, provides reasons therefore, and is 
consistent with the overall medical record, which clearly 
indicates that a personality disorder and substance abuse 
are present as well as PTSD. 

Based on this evidence, the Board concludes that the 
veteran's diagnosed personality disorder and history of 
alcohol abuse contribute to his overall psychiatric 
pathology.  As discussed below, this will be taken into 
consideration in evaluating the veteran's disability.         

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating 
schedule for PTSD.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated 
under Diagnostic Code 9411.



Schedular rating

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  The Board must determine whether 
his symptoms more nearly approximate the criteria for the 50 
percent level or higher.  If they do not, then a higher 
rating may not be awarded.  See 38 C.F.R. § 4.7 (2002).

After having carefully reviewed the evidence, the Board has 
concluded that the veteran's PTSD symptoms, as reflected in 
the medical findings of record, are moderate in degree and 
that a 50 percent disability rating may be awarded for PTSD.  
The Board's decision is based on the evidence of record, 
including the March 2001 VA examination report, the December 
2000 VA psychological evaluation, and the March 2001 VA PTSD 
assessment report.  These medical records demonstrate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood, depression, and 
difficulty in establishing and maintaining effective work 
and social relationships.  The medical evidence indicates 
that the veteran's PTSD is manifested by such symptoms as 
depression, nightmares, flashbacks, and insomnia, which has 
resulted in  reduced reliability and productivity.  The 
March 2001 VA psychiatrist characterized the veteran's PTSD, 
alone, as "mild to moderate".  The Board will construe this 
comment as indicating at, at least part of the time, the 
PTSD is of moderate severity.  The Board therefore finds 
that the PTSD approximates moderate severity and accordingly 
assigns a 50 percent rating.  See 38 C.F.R. § 4.7.

Having determined that the veteran's PTSD warrants a 50 
percent disability rating, the Board must now consider 
whether a rating in excess of 50 percent may be assigned.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded].
 
A review of the evidence reflects that the veteran has 
exhibited no current suicidal ideation, obsessional rituals, 
illogical speech, near-continuous panic or depression 
affecting his ability to function independently, current 
impaired impulse control, spatial disorientation, or neglect 
of personal hygiene indicative of a 70 percent disability 
rating.

With respect to suicidal ideations, at his December 2000 
psychological assessment, the veteran indicated that he felt 
"strong suicidal feelings" after returning from a Vietnam 
reunion.  However, he exhibited no suicidal ideations upon 
examination.  The same observation was made during both the 
March 2001 examination and the PTSD assessment report, 
stating that the veteran had no current suicidal or 
homicidal ideations.  In addition, none of the examination 
reports reflect that the veteran suffered from obsessional 
rituals that interfere with his routine activities or that 
he exhibited illogical, obscure, or irrelevant speech. 

With respect to near-continuous panic and depression, the 
veteran stated that only he was startled by loud noises.  
Each of his examination reports reflected that he suffered 
from some depression, but the evidence does not reflect that 
such depression is near-continuous.  The March 2001 VA 
examiner stated that the veteran's mood was "mildly on the 
depressed side," and the December 2000 examination report 
noted that the veteran's mood and affect endorsed 
depression.  There is thus evidence of depression, although 
not of "near continuous" depression.  

There is some evidence of difficulty in adapting to 
stressful circumstances, including work.  However, the March 
2001 VA examiner stated that such difficulty was due to the 
veteran's inadequate personality.  Similarly, with respect 
to impaired impulse control, in March 2001, the veteran 
reported that he expressed anger by throwing inanimate 
objects, but stated that he had not become violent "in 
years."  The March 2001 VA examination report, page 4, 
attributes the veteran's previous behavior problems, which 
predated the onset of PTSD by many years and indeed 
evidently predated service, to his diagnosed personality 
disorder.  

The record contains no evidence of spatial disorientation.  
The December 2000 examiner noted that the veteran denied 
hallucinations.  In addition, the March 2001 VA examination 
report reflected that the veteran suffered no delusional 
thinking or difficulty with reality testing.    

There is also no evidence that the veteran neglects his 
personal appearance and hygiene.  The March 2001 PTSD 
assessment report noted that the veteran was moderately 
well-groomed. 

While the veteran's occupational and social impairment has 
exhibited reduced reliability and productivity (consistent 
with the assignment of a 50 percent disability rating), 
there is no evidence of impairment of such a severity as to 
exhibit deficiencies in most areas, such as work, family 
relations, judgment, thinking, and mood (consistent with the 
assignment of a 70 percent rating).  The Board notes that 
the veteran was employed with a plastics firm for 29 years 
and is now unemployed.  However, at both his December 2000 
psychological assessment and the March 2001 VA examination, 
the veteran reported that he had been ordered to pay his ex-
wife $1000 per month in alimony and that this was a 
disincentive to work.  In addition, at his March 2001 VA 
examination, the veteran stated that he quit his 29-year job 
at a plastics firm because he "hated the boss" and was 
afraid he could kill him.  The December 2000 psychological 
assessment report also noted that that the veteran left his 
job because he had a "strained relationship" with his boss 
and was worried he might hurt him.  While the record 
reflects that the veteran suffers from some anger, the March 
2001 VA examiner opined that it was the veteran's inadequate 
personality that reflected an inability to cope with daily 
life tasks.  In short, a portion of the veteran's work-
related problems have been ascribed by competent medical 
evidence to the non service-connected personality disorder. 

In determining that a 70 percent disability rating is not 
warranted, the Board has relied on the medical evidence of 
record.  The Board places great weight on the evaluations of 
the trained clinicians who have interviewed the veteran.  In 
that connection, the assigned GAF scores have ranged from 35 
to 60.  These scores vary greatly between an impairment in 
reality testing or communication with evidence of major 
impairment in areas such as judgment, thinking, or mood, and 
moderate difficulty in social and occupational functioning.  
The Board finds that the March 2001 VA examiner's assignment 
of a 60 GAF score is probative, due to his statement that 
the assigned GAF score relates only to PTSD impairment.  The 
GAF scores of 45 and 35 are to be accorded relatively little 
weight in determining the veteran's overall disability due 
to PTSD.  As stated previously, the 35 and 45 GAF scores 
were awarded without discrimination between the veteran's 
symptomatology related to his PTSD and that attributable to 
his personality disorder.  

In summary, with respect to the assignment of a schedular 
rating, the objective medical evidence of record does not 
indicate that the criteria for the assignment of a 70 
percent rating have been met.  Taken as a whole, the 
evidence does not disclose a level of impairment of 
judgment, thinking, or mood required for the assignment of a 
70 percent rating.  

Based on the above, the Board concludes that the current 
symptomatology of the veteran's PTSD appropriately reflects 
a disability rating at the 50 percent level. 

Fenderson considerations 

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a disability 
was not limited to that reflecting the then-current severity 
of the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based 
on the facts found during the appeal period.

In this case, the medical evidence of record supports the 
proposition that the veteran's service-connected PTSD has 
not significantly fluctuated in severity in the relatively 
short period of time since service connection was granted, 
effective in August 2000.  The veteran's overall 
presentation during this period is reflective of moderate 
PTSD symptomatology.  The record does not indicate 
hospitalization for PTSD, brushes with the law related to 
PTSD or other indications of more severe symptomatology at 
any time during the period since service connection was 
granted.  Based on the record, the Board finds that the 
veteran's 50 percent disability rating is appropriately 
assigned from August 29, 2000, the date of the veteran's 
initial claim of entitlement to service connection.  See 
38 C.F.R. § 3.400 (2002). 

Extraschedular rating

In the May 2001 rating decision, the RO concluded that an 
extraschedular evaluation was not warranted for the 
veteran's service-connected PTSD.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
 As discussed above, the record reflects occupational and 
social impairment with reduced reliability and productivity.  
However, the evidence does not reflect such marked 
interference with employment as to render impracticable the 
application of the regular schedular standards, and the 
veteran has pointed to none.  There is no question that the 
veteran's PTSD causes impairment in an employment setting.  
However, such impairment is contemplated in the 50 percent 
disability rating which has been assigned by the Board.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

The March 2001 VA examination report includes a report of a 
hospitalization in the 1980s which was  apparently due to 
alcoholism.  However, there is no evidence that the veteran 
has ever been hospitalized for PTSD. 

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 50 percent may be 
assigned for the veteran's service-connected PTSD under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  The benefit sought on appeal is accordingly allowed 
to that extent.



ORDER

Entitlement to a increased disability rating for PTSD, 50 
percent, is granted effective August 29, 2000, subject to 
controlling regulations applicable to the payment of 
monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

